UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 20, 2011 SOUTHERN CHINA LIVESTOCK, INC. (Exact name of registrant as specified in its charter) Delaware 000-52866 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 88 Guihuayuan, Guanjingcheng Yujiang, Yingtan City, Jiangxi Province People’s Republic of China (Address of Principal Executive Offices) +86 (701) 568-0890 (Issuer’s Telephone number ) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 20, 2011, Bernard J. Tanenbaum III resigned as a director of the Company, and on June 22, 2011, William E. Thomson resigned as a director of the Company.Neither Mr. Tanenbaum nor Mr. Thomson resigned because of a disagreement with the Company.Mr. Tanenbaum was chairman of the compensation committee and a member of the nominating/corporate governance committee, and Mr. Thomson was chairman of the audit committee and a member of the nominating/corporate governance committee. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Letter of resignation dated June 20, 2011 from Bernard J. Tanenbaum Letter of resignation dated June 22, 2011 from William E. Thomson 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN CHINA LIVESTOCK, INC. Date:June 23, 2011 By: /s/ Wei He Wei He Chief Financial Officer 3
